Citation Nr: 0407928	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2000, 
for the grant of an 30 percent disability rating for 
sinusitis.

2.  Entitlement to a compensable disability rating for 
residuals of a maxillary fracture.
 
3.  Entitlement to a compensable disability rating for 
hemorrhoids.

4.  Entitlement to a compensable disability rating for tinea 
pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968 and from July 1996 to April 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Pursuant to 38 U.S.C.A. §§ 7101 and 7107, the undersigned has 
been designated by the Chairman of the Board of Veterans' 
Appeals as an acting Veterans Law Judge to conduct the 
hearing on appeal, which was held in Washington, DC, in July 
2003, and to make the final determination of the claims.  A 
transcript of this hearing has been associated with the 
claims folder.  

At his hearing before the Board, the veteran expressed 
dissatisfaction with the effective date assigned for helpless 
child benefits on behalf of his daughter.  This matter is 
referred to the RO for further action, if necessary.  

REMAND

After review of the record, the Board determines that further 
procedural and evidentiary development is needed before 
deciding the appeal and the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
the following action: 
1.  Ensure compliance with the notice 
requirements of 38 U.S.C.A. § 5103(a) as 
they pertain to each issue on appeal.  

2.  Ask the veteran if he has been 
treated since January 2000 for the 
residuals of a maxillary fracture, 
hemorrhoids, and tinea pedis.  Assist the 
veteran in obtaining any such records he 
so identifies.  Also notify the veteran 
to provide any evidence in his possession 
that pertains to the claims. 
 
3.  Schedule the veteran for a VA 
examination by a specialist in oral 
surgery to determine the extent of 
impairment due to the residuals of a 
fractured maxilla.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examination should 
including X-rays, if necessary.  The 
examiner should: 

a)  Identify the percentage of 
maxilla loss, if any, that is 
attributable to the residuals of a 
fractured maxilla.  

b)  Indicate whether the loss of 
maxilla is replaceable by 
prosthesis.  

c)  Comment on the August 2002 
report by a private dentist that the 
veteran had a "lack of bone in the 
anterior maxilla." 

4.  Schedule the veteran for a VA 
examination to determine the severity of 
hemorrhoids.  The claims folder must be 
made available to and reviewed by the 
examiner. The examiner should:

Describe any current hemorrhoids, 
and specifically indicate whether 
the hemorrhoids are large, 
thrombotic, and/or irreducible; 
whether there is excessive redundant 
tissue, evidencing frequent 
recurrences; whether there are 
associated fissures; and whether 
there is persistent bleeding with 
secondary anemia.  

5.  Schedule the veteran for a VA 
examination to determine the severity of 
tinea pedis.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner should:

a)  Associate unretouched 
photographs of any affected areas 
for association with the claims 
folder.  

b)  Indicate the percent of the 
veteran's body that is affected by 
tinea pedis.  

c)  Comment on the duration and 
frequency of any systemic therapy or 
immunosuppressive medication 
required to treat the veteran's 
tinea pedis.

6.  After the development requested has 
been completed, adjudicate the issues on 
appeal.  Regarding the residuals of the 
fractured maxilla, consider Diagnostic 
Codes 9914 and 9915 based upon the 
percent of loss and whether the loss is 
replaceable by prosthesis.  On the rating 
of tinea pedis, consider the current 
findings in light DC 7813 and 7806.  If 
any benefit sought is not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



